DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 2, the metes and bounds of the claimed invention are vague and ill-defined as a result of uncertainty in the different boundaries “same channel doping…” (line 2). It is unclear if the doping is the same concentration and/or the same atomic species. Appropriate clarification and/or correction are/is required within the metes and bounds of the claimed invention.
Regarding claim 8, the term “about half of” is a relative term which renders the claim indefinite.  The term is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate clarification and/or correction are/is required within the metes and bounds of the claimed invention.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. US 9,842,929.
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 1, Cheng et al. Figs. 1-11 discloses a device having co-integrated wimpy and nominal transistors, comprising: 
	nominal transistors 20 including first source/drain regions 75/80 formed with a semiconductor alloy 10a imparting strain into a first channel region; and 
	wimpy transistors 25 including second source/drain regions 75/80 formed with the semiconductor alloy 35 that has been decomposed to include a larger amount of an electrically active atomic element than contained in the semiconductor alloy of the first source/drain region col. 8, lines 31-40.  
claim 4, Cheng et al. discloses the device as recited in claim 1, wherein the second source/drain regions 75/80 include more electrically active phosphorous than the first source/drain regions due to selective laser annealing col. 8, lines 31-40.  
	Regarding claim 7, Cheng et al. discloses the device as recited in claim 1, wherein the first source/drain regions 75/80 and the second source/drain regions 75/80 are formed on fins 55, 60 etched from a semiconductor material Fig. 11.  
	Regarding claim 9, Cheng et al. discloses the device as recited in claim 1, wherein the first channel region 20 is formed in a first gate structure 65 including a first gate conductor and first spacer layers 70; and the second channel region 25 is formed in a second gate structure 65 including a second gate conductor and second spacer layers 70 Fig. 11.  
	Regarding claim 10, Cheng et al. discloses the device as recited in claim 9, wherein the first source/drain regions 75/80 are adjacent to the first spacer layers 70; and the second source/drain regions 75/80 are adjacent to the second spacer layers 70 Fig. 11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kronholz et al. US 2012/0211838.
	Regarding claim 1, Kronholz et al. Fig. 1i discloses a device having co-integrated wimpy and nominal transistors, comprising: 
	nominal transistors 150A including first source/drain regions 152 formed with a semiconductor alloy 151A imparting strain into a first channel region 102A; and 
	wimpy transistors 150B including second source/drain regions 152 formed with the semiconductor alloy 151B  [0040].  
	Kronholz et al. does not expressly disclose nominal transistors and wimpy transistors, however the device as claimed is the same as the device of Kronholz et al. Therefore, one of ordinary skill in the art before the effective filing date of the invention would recognize that the nominal device and the wimpy device as claimed are similar to the CMOS device of Kronholz et al.  
	Additionally, Kronholz et al. does not expressly disclose that the semiconductor alloy has been decomposed to include a larger amount of an electrically active atomic element than contained in the semiconductor alloy of the first source/drain region.   However, [0040] teaches a high concentration of the phosphorous species in 151B. Therefore, it would have been obvious to one of ordinary skill in the art before the 
	Regarding claim 4, Kronholz et al. Fig. 1i teaches the device as recited in claim 1, wherein the second source/drain regions 151B include more electrically active phosphorous than the first source/drain regions 151A [0040]. Kronholz et al. does not teach the more electrically active phosphorous is due to selective laser annealing in the second source/drain regions. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
	Regarding claim 8, Kronholz et al. Fig. 1i teaches the device as recited in claim 1. Kronholz et al. does not teach wherein the first source/drain regions transfer about half of a stress introduced by the semiconductor alloy into channel regions. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the claimed stress is obvious over the prior art.
claim 11, Kronholz et al. Fig. 1i teaches the device as recited in claim 1. Kronholz et al. does not teach wherein the first source/drain regions have a stress of about 1.6 GPa due to the semiconductor alloy.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the claimed stress is obvious over the prior art.


Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12–20 are allowed over the prior art of record
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or otherwise render obvious at least “first source/drain regions formed on the first fins adjacent to a first gate structure to form nominal device structures with a first material; and second source/drain regions formed on the second fins adjacent to a second gate structure to form wimpy device structures with a second material formed of decomposed first material; wherein the wimpy device structures have a different concentration of an electrically conductive atomic element than the nominal device structures such that the wimpy device structures have different threshold voltages than the nominal device structures,” in combination with the remaining elements.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898